 



Exhibit 10-2
AMENDMENT NO. 6 TO
LOAN AND SECURITY AGREEMENT
          AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT (this “Sixth
Amendment”) dated as of September 30, 2005 by and among Lexington Precision
Corporation, a Delaware corporation (“LPC”) and Lexington Rubber Group, Inc., a
Delaware corporation (“LRG”, and together with LPC, each, individually, a
“Borrower” and collectively, “Borrowers”), the lenders party to the Loan
Agreement (as hereinafter defined) (each individually, a “Lender” and
collectively, “Lenders”) and Ableco Finance LLC, a Delaware limited liability
company, in its capacity as agent for Lenders (in such capacity, “Agent”).
WITNESSETH:
          WHEREAS, Borrowers, Agent and Lenders have entered into financing
arrangements pursuant to which Lenders have made loans to Borrowers as set forth
in the Loan and Security Agreement, dated December 18, 2003, by and among
Borrowers, Agent and Lenders (as heretofore amended or otherwise modified, as
amended hereby, and as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or at any
time executed and/or delivered in connection therewith or related thereto,
including this Sixth Amendment (all of the foregoing, including the Loan
Agreement, as the same now exist or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”); and
          WHEREAS, Borrowers have requested that Agent and Lenders agree to
certain amendments to the Loan Agreement and Agent and Lenders are willing to
agree to the requested amendments, subject to the terms and conditions contained
herein.
          NOW, THEREFORE, in consideration of the mutual conditions and
agreements and covenants set forth herein, and for other good and valuable
consideration, the adequacy and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
          SECTION 1. Definitions.
               1.1 Defined Terms. For purposes of this Sixth Amendment, unless
otherwise defined herein, all terms used herein, including, but not limited to,
those terms used and/or defined in the recitals above, shall have the respective
meanings assigned to such terms in the Loan Agreement.
               1.2 Additional Definitions. As used herein, the following terms
shall have the respective meanings given to them below and the Loan Agreement
shall be deemed and is hereby amended to include, in addition and not in
limitation, each of the following definitions:
                    (a) “Sixth Amendment” shall mean Amendment No. 6 to Loan and
Security Agreement, dated as of September 30, 2005, by and among the Borrowers,
the Agent and the Lenders.

 



--------------------------------------------------------------------------------



 



                    (b) “Sixth Amendment Effective Date” shall mean the date the
Sixth Amendment becomes effective.
          SECTION 2. Amendments to the Loan Agreement.
               2.1 Financial Covenants.
                    (a) Section 9.17 of the Loan Agreement is hereby amended in
its entirety to read as follows:
               “9.17 Leverage Ratio. Borrowers and their Subsidiaries, on a
consolidated basis, shall, not permit the ratio of consolidated secured
Indebtedness (including letters of credit) to consolidated EBITDA as of the end
of each trailing twelve month period of Borrowers and their Subsidiaries for
which the last month ends on a date set forth below to be greater than the
applicable ratio set forth below:

      Leverage Ratio   Applicable Period
3.35:1.00
  For the trailing twelve months ending December 31, 2003
 
   
3.35:1.00
  For the trailing twelve months ending January 31, 2004
 
   
3.35:1.00
  For the trailing twelve months ending February 29, 2004
 
   
3.35:1.00
  For the trailing twelve months ending March 31, 2004
 
   
3.35:1.00
  For the trailing twelve months ending April 30, 2004
 
   
3.35:1.00
  For the trailing twelve months ending May 31, 2004
 
   
3.50:1.00
  For the trailing twelve months ending June 30, 2004
 
   
3.50:1:00
  For the trailing twelve months ending July 31, 2004
 
   
3.50:1.00
  For the trailing twelve months ending August 31, 2004
 
   
3.50:1.00
  For the trailing twelve months ending September 30, 2004
 
   
3.25:1.00
  For the trailing twelve months ending October 31, 2004
 
   
3.25:1.00
  For the trailing twelve months ending November 30, 2004
 
   
3.35:1.00
  For the trailing twelve months ending December 31, 2004
 
   
3.35:1.00
  For the trailing twelve months ending January 31, 2005
 
   
3.35:1.00
  For the trailing twelve months ending February 28, 2005

- 2 -



--------------------------------------------------------------------------------



 



     
3.35:1.00
  For the trailing twelve months ending March 31, 2005
 
   
3.25:1.00
  For the trailing twelve months ending April 30, 2005
 
   
3.10:1.00
  For the trailing twelve months ending May 31, 2005
 
   
3.00:1.00
  For the trailing twelve months ending June 30, 2005
 
   
2.75:1.00
  For each trailing twelve months period ending on the last day of each calendar
month thereafter”

                    (b) Section 9.18 of the Loan Agreement is hereby amended in
its entirety to read as follows:
               “9.18 Minimum EBITDA. (a) Borrowers and their Subsidiaries, on a
consolidated basis, shall, at all times have, and shall maintain, EBITDA,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:

      Applicable Amount   Applicable Period
$10,000,000
  For the trailing twelve months ending December 31, 2003
 
   
$10,000,000
  For the trailing twelve months ending March 31, 2004
 
   
$12,000,000
  For the trailing twelve months ending June 30, 2004
 
   
$12,500,000
  For the trailing twelve months ending September 30, 2004
 
   
$11,500,000
  For the trailing twelve months ending December 31, 2004
 
   
$11,500,000
  For the trailing twelve months ending March 31, 2005
 
   
$12,000,000
  For the trailing twelve months ending June 30, 2005
 
   
$11,000,000
  For each trailing twelve months period ending on the last day of each quarter
thereafter

               (b) Borrowers and their Subsidiaries, on a consolidated basis,
shall, at all times have, and shall maintain, Rubber Group EBITDA, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

      Applicable Amount   Applicable Period
$3,250,000
  For the three month period ending September 30, 2004

- 3 -



--------------------------------------------------------------------------------



 



      Applicable Amount   Applicable Period
$5,000,000
  For the six month period ending December 31, 2004
 
   
$9,500,000
  For the nine month period ending March 31, 2005
 
   
$12,000,000
  For the trailing twelve months ending June 30, 2005
 
   
$11,000,000
  For each trailing twelve months period ending on the last day of each quarter
thereafter”

                    (c) Section 9.19 of the Loan Agreement is hereby amended in
its entirety to read as follows:
               “9.19 Fixed Charge Coverage Ratio. Borrowers and their
Subsidiaries, on a consolidated basis, shall, at all times have, and shall
maintain, a Fixed Charge Coverage Ratio, measured on a quarter-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

      Fixed Charge Coverage     Ratio   Applicable Period
0.50:1.00
  For the three months ending December 31, 2003
 
   
0.85:1.00
  For the three months ending March 31, 2004
 
   
0.45:1.00
  For the six months ending June 30, 2004
 
   
0.45:1.00
  For the nine months ending September 30, 2004
 
   
0.55:1.00
  For the twelve months ending December 31, 2004
 
   
0.60:1.00
  For the trailing twelve months ending March 31, 2005
 
   
0.75:1.00
  For the trailing twelve months ending June 30, 2005
 
   
0.65:1.00
  For each trailing twelve months period ending on the last day of each quarter
thereafter”

          SECTION 3. Representations and Warranties. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by each Borrower to Agent and Lenders pursuant to the other Financing
Agreements, Borrowers, jointly and severally, hereby represent, warrant and
covenant with and to Agent and Lenders as follows (which representations,
warranties and covenants are continuing and shall survive the execution and
delivery hereof and shall be incorporated into and made a part of the Financing
Agreements):

- 4 -



--------------------------------------------------------------------------------



 



               3.1 Corporate Power and Authority. This Sixth Amendment and each
other agreement or instrument to be executed and delivered by each Borrower have
been duly authorized, executed and delivered by all necessary action on the part
of such Borrower which is a party hereto and thereto and, if necessary, its
stockholders, and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each Borrower contained herein and
therein constitute legal, valid and binding obligations of such Borrower
enforceable against it in accordance with their terms except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
               3.2 Consents: Approvals. No action of, or filing with, or consent
of any Governmental Authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Sixth
Amendment other than the filing of a Report on Form 8-K pursuant to the Exchange
Act.
               3.3 No Event of Default. No Event of Default, and no condition or
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, exists or has occurred and is continuing after
giving effect to the provisions of this Sixth Amendment. All of the
representations and warranties set forth in the Loan Agreement and the other
Financing Agreements, are true and correct in all respects on and as of the date
hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date.
          SECTION 4. Conditions Precedent. This Sixth Amendment shall be
effective as of the date hereof but only upon the satisfaction of each of the
following conditions precedent in a manner satisfactory to Agent:
               4.1 Agent shall have received an original of this Sixth
Amendment, duly authorized, executed and delivered by Borrowers;
               4.2 Agent shall have received a fully-executed copy of Amendment
No. 7 to the Working Capital Loan Agreement, the form and substance of which
shall be satisfactory to Agent;
               4.3 the Working Capital Agent and the Working Capital Lenders
shall have consented to this Sixth Amendment and the amendments to the Loan
Agreement set forth herein;
               4.4 no Default or Event of Default shall exist or have occurred
and be continuing; and
               4.5 all legal matters incident to this Sixth Amendment shall be
satisfactory to the Agent and its counsel.
          SECTION 5. Consent to Working Capital Amendment. The Agent and the
Lenders hereby acknowledge that the Borrowers are entering into an amendment to
the Working Capital Lender Agreements on the terms set forth in that certain
Amendment No. 6 to Amended and

- 5 -



--------------------------------------------------------------------------------



 



Restated Loan and Security Agreement, dated as of the date hereof, among the
Borrowers, the Working Capital Agent and the Working Capital Lenders, and
consent thereto for all purposes in accordance with the provisions of
Section 9.9(e)(v) of the Loan Agreement.
          SECTION 6. Additional Events of Default. The parties hereto
acknowledge, confirm and agree that the failure of any Borrower to comply with
the covenants, conditions and agreements contained herein or in any other
agreement, document or instrument at any time executed by any Borrower in
connection herewith shall in each case constitute an Event of Default under the
Financing Agreements.
          SECTION 7. Miscellaneous.
               7.1 Effect of this Sixth Amendment. Except as modified pursuant
hereto, no other changes or modifications to the Financing Agreements are
intended or implied and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of conflict between the terms of this
Sixth Amendment and the other Financing Agreements, the terms of this Sixth
Amendment shall control. The Loan Agreement and this Sixth Amendment shall be
read and construed as one agreement.
               7.2 Governing Law. The rights and obligations hereunder of each
of the parties hereto shall be governed by and interpreted and determined in
accordance with the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
               7.3 Binding Effect. This Sixth Amendment shall be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and assigns.
               7.4 Further Assurances. The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
necessary to effectuate the provisions and purposes of this Sixth Amendment.
               7.5 Counterparts. This Sixth Amendment may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement. In making proof of this Sixth Amendment, it
shall not be necessary to produce or account for more than one counterpart
hereof signed by each of the parties hereto. Delivery of an executed counterpart
of this Sixth Amendment by facsimile or electronic mail shall have the same
force and effect as delivery of an original executed counterpart of this Sixth
Amendment. Any party delivering an executed counterpart of this Sixth Amendment
by facsimile or electronic mail also shall deliver an original executed
counterpart of this Sixth Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Sixth Amendment as to such party or any other party hereto.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders and Borrowers have caused this Sixth
Amendment to be duly executed as of the day and year first above written.

                      AGENT and LENDERS       BORROWERS    
 
                    ABLECO FINANCE LLC, as Agent and Lender (on behalf of itself
and its affiliate assigns)       LEXINGTON PRECISION CORPORATION    
 
                   
By:
  /s/ Dan Wolf       By:   /s/ Warren Delano    
 
                    Title: SVP       Title: President    
 
                                LEXINGTON RUBBER GROUP, INC.    
 
                   
 
          By:   /s/ Warren Delano    
 
                                Title: Chairman    

 